10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 1 of 14

 

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

PEOPLE OF THE ETHICAL
TREATMENT OF ANIMALS,
INC.,

Plaintiffs, No. 4:17-CV-00186-RLY-DML

VS

WILDLIFE IN NEED AND
WILDLIFE IN DEED, INC.,
TIMOTHY L. STARK,
MELISA D. STARK AND
JEFF LOWE,

Defendants.

eee ee ee ee

The ZOOM VIDEOCONFERENCE deposition of
JEFFREY LOWE

called for examination pursuant to notice and
pursuant to the Federal Rules of Civil Procedure for
the United States District Courts pertaining to the
taking of depositions taken before JO ANN LOSOYA,
Certified Shorthand Reporter, within and for the
County of Cook and State of Illinois via ZOOM
VIDEOCONFERENCE on May 27, 2020 at the hour of 9:00
a.m. CST.

 

 

 

Veritext Legal Solutions
www.veritext.com 888-391-3376

MOTION TO ENFORCE - EXHIBIT 5
10

11

12

13

14

15

16

17

18

19

20

21

22
23

24
25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 2 of 14

 

Page 2

APPEARANCES VIA ZOOM:
PETA FOUNDATION
MR. ASHER SMITH
MR. GARBRIEL WALTERS
MS. CAITLIN HAWKS
MS. BRITTANY PEET
1536 16th Street NW
Washington DC 20036
(202) 483-7382
ashers@petaf.org
Gabew@petaf.org
caitlinh@petaf.org
BARNES & THORNBURG, LLP
MR. PAUL OLSZOWKA
One North Wacker Drive
Suite 4400
Chicago,Illinois 60606
(312) 357-1313
paul.olszowka@btlaw.com

Appeared on behalf of PETA.

KKK KKK KAKA KK KAKA

CULOTTA LAW

MR. JAMES CLAYTON CULOTTA

815 Fast Market Street

New Albany, Indiana 47150

(812) 941-8886,

clay@culottalaw.com
Appeared on behalf of the Defendant
Wildlife in Need and Wildlife in Deed;
Tim Stark.

Ke KKK KEK KKK KK KEKE HK
ALSO PRESENT VIA 4OOM:
Ms. Jessica Amin

Mr. Tim Stark
Mr. Ira Livingston

REPORTED BY: JO ANN LOSOYA
CSR LICENSE: 084-002437

 

 

 

Veritext Legal Solutions
www.veritext.com 888-391-3376
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 3 of 14

 

Witness

By Mr.

EXHIBIT
Exhibit
Exhibit
Exhibit
Exhibit

Exhibit

 

Ww NM

EXAMINATION

JEFFREY LOWE

Smith

KKK KK KKK KKK KK EK

INDEX OF EXHIBITS

DESCRIPTION
Letter from Tim Stark
Email
Facebook post
Facebook post

Facebook post

Page

Page 3

Line

PAGE

17
19
36

 

 

www.veritext.com

Veritext Legal Solutions

888-391-3376
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 4 of 14

 

Page 22
A. He had an open trailer with heavy
equipment on it.
Q. Does this jog your memory as to whether

the cubs were transported in the open trailer or in
the -- say on the seat?

A. I don't remember. I don't remember. I
actually don't even think I saw him take them from
the car or from the truck. I think by the time I
walked out there, they were sitting on the ground in
a carrier.

Q. Earlier we saw that Mr. Stark represented
that these cubs were delivered to your zoo on
August 12, 2019. Do you have any recollection as to
what the weather may have been in August of 2019?

A. I have no idea, but I would assume it was
hot.

Q. If I represented to you that according to
a Google search, temperatures of at least 100
degrees were reported on August 12, 2019, in central
Oklahoma. Would that surprise you?

A. No. That's our Oklahoma's weather in
August typically.

Q. Do you remember what condition the cubs
were in when they arrived?

A. They were very, very small, and just

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 5 of 14

 

 

Page 23

huddled together. I brought them in and let my wife
start taking care of them.

Q. Did they show any negative effects from
their transport?

A. I'm not a vet. I don't know what caused
their negative effects.

Q. Earlier you told me that a number of
animals Tim Stark delivered to your facility were
half dead. What did you mean by half dead?

A. Say that again, please.

Q. What did you mean when you told me that
some of the animals Tim Stark transported to your

zoo were half dead?

A. They were near death or dead.
Q. And how did you reach that conclusion?
A. Because I have known animals since I was

six years old and I'm 55 years old.

Q. In what way would they have looked half
dead?

A. Half of them were -- well, 28 or 30 were
already dead, and the others were close to death
from dehydration.

Q. Do you remember if these lions showed any
signs of dehydration?

A. No. Because as I said, those lions

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 6 of 14

 

 

Page 24

weren't in this trailer of death.

Q. After Tim Stark arrived, did he ever ask
you to claim that they were born at your zZ00?

A. No, not that I remember. Actually, he
might have. I don't remember. We had so many
conversations about so many things over the period
of a few months that I don't remember.

Q. If we scroll up on the exhibit on the
screen now, you would find that you wrote: "Not to
mention July 17 to 18, Tim Stark pulled five newborn
cubs against a federal court order and asked me to
claim they were born at my park."

Is it your testimony that that's
accurate and that he asked you to claim that they
are born at your park?

A. If that's what I said then, then that's
what happened.

Q. You also state here that Tim pulled five
newborn cubs. Do you know where you got the
number 5 from?

A. I don't know.

Q. When he arrived, did he have four cubs or
five cubs?

A. Apparently from what I'm being reminded,

one died at his facility before he brought it here.

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 7 of 14

 

Page 25
Q. Who reminded you of that?
A. My wife.
Q. Is your wife next to you right now?
A. She is.
Q. When you say that one died -- I'm sorry.

Let me look.
When you say one died at his facility
before he brought it here, how do you know that?

A. If I said it, it would have been just
relaying what Stark told us. That's the only way I
could have known.

Q. Do you have any recollection that Tim
told you that one cub died at his facility before

being transported to Oklahoma?

A. I vaguely remember it but nothing
specific.
Q. Do you have any recollection how or why

this cub may have died?

A. I would have no idea.
Q. I'd like to ask you about the living
situation of these four lions now that you're -- now

that they're at your zoo.
Do you know what their names are
currently that you or your staff identify them by?

A. No.

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 8 of 14

 

 

Page 28

Q. Have any of these four lions had any
medical issues since August 12, 2019?

A. That's also none of your business.
Protected by HIPAA.

Q. Is it your testimony that HIPAA protects
big cats?

A. Yes. It protects my medical records and
those are my medical records.

Q. Has a veterinarian treated any medical

issues for these big cats since August 2019?
A. Again, that's protected information.
Q. Have these big cats been consistently
healthy since they arrived at your facility?
A. Everything here is healthy now.
Have any of these lions been declawed?
No.
Have you ever had a big cat cub declawed?
No.
Why not?
I do not declaw big cats.
Do you consider it inhumane?

I consider it unnecessary.

oO F OO F O0O F ODO FF LO

Why is it unnecessary?

ne

Because I just don't believe that you

maim an animal because you're afraid of that animal.

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 9 of 14

 

Page 38
Q. Okay. How many other big cats have
access to that exercise area?
A. What does that matter? Several. Maybe

10, 12, 15. But those aren't the lions that were
the scope of this deposition.

Q. Are groups of big -- are different groups
of big cats from different enclosures ever rotated
through that area at the same time?

A. Are what?

Q. Are different groups of big cats from
different enclosures ever rotated into the exercise
area at the same time?

A. No.

Q. Does your zoo have a formal written lion

or big cat nutrition plan?

A. Yes.

QO Who put together that plan?

A. We did.

QO. Who is we?

A We -- we -- the people here at the zoo

who do it every single day. You have already filed
a FOIA request for all of this from the USDA because
I got the notice.

Q. Is this a document that you keep at your

facility?

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 10 of 14

 

 

Page 39

A. Nope, I keep it in my home.

Q. Does your zoo have a formal written lion
or big cat nutrition plan?

A. Yes, we do.

Q. Are these --

A. You just -- you just FOIA reguested it
from the USDA. You know I have one.

QO. Are these lions fed a diet in accordance
with that written plan?

A. Yes, they are.

Q. Do you or your staff monitor the big cats

at your zoo using any kind of body condition
guidelines?
A. Yes, we do. And my vet is here every

week like I told you.

Q. What guidelines are those?
A. You know what, this is getting completely
ridiculous. Because I have already told you guys

I'm not sharing my years and years of hard work and
research with PETA to put in a public record. Let
someone else spend the money to develop their diets
and their plans. You guys have already requested
this from the United States Department of
Agriculture. So sitting here trying to stump me

with your stupid questions isn't going to work

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 11 of 14

 

 

Page 40

because this is why I will leave.

Q. Mr. Lowe, I'm not trying to stump you.

A. Yes, you're throwing out stupid
questions, Asher.

Q. Excuse me. Don't interrupt me.

A. I will. Don't ff§ficking do that, dude. I
will get up and leave. Tim Stark, I know there's a

big smile on your face because you have seen this
SHit happen before. Asher, don't tell me what to
do. It'll turn this phone off just like that.

QO. You testified that four lions from WIN
are at your facility. Those big cats are the
subject of this litigation. I'm obviously entitled
to ask about the conditions under which those lions
live.

A. What does that have to do with my other
cats that you're asking about?

Q. Who just spoke?

A. None of your fmicking business. I don't
ask you who is speaking in the room behind you.

Q. I would like to remind you that you're
the one under oath here.

A. I don't give a sMit, Asher. I'm also the
one who is in control as always. I will get up and

leave. You can compel my testimony. They'll put

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 12 of 14

 

 

Page 41

sanctions on me, and I have no assets deliberately
so you'll never get anything from me. You want to
keep playing this game over and over, or do you want
the information to take out an animal abusing
aMshole like Tim Stark. You decide. I can either
help you or I can completely fHFck your day up. It's
up to you.

MR. CULOTTA: I just want to note -- this
is Clay Culotta. I just want to note for the record
that to the extent --

THE WITNESS: He's not an allshole, is
that what you're going to say, Clay?

MR. CULOTTA: I'm only going to say this:
To the extent that if there's any kind of collusion
or any other kind of activity between Mr. Lowe and
PETA, I would like to know what communications there
have been and what --

THE WITNESS: They reached out to me --

MR. CULOTTA: -- quid pro quo has been
offered.

THE WITNESS: All the time they reach out
to me, and you are never included in the emails, and
I brought it to their attention several times. And
I've also questioned as to why Tim Stark didn't

receive these communications. Haven't I?

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 13 of 14

 

Page 50

Q. Is there a specific level of knowledge or
gualification that someone working at your zoo needs
to be on the big cat crew?

A. Yes, they have to be trained. And this
has nothing to do -- I'm -- you're dangerously close
to me walking away.

Q. For how long do they have to be trained?

A. All right. I'm leaving. See you later,
guys. Bye, Tim.

(Whereupon, Jeff Lowe
disconnected from the ZOOM
deposition at 10:03 a.m.)

MR. SMITH: This is Asher Smith. I'd
like to note for the record that Jeff Lowe appears
to have just hung up and left the deposition while
it is still on the record and it had been ongoing
for approximately an hour. We're going to take a
break and go off the record right now and determine
how and if we want to reconvene. Thank you.

(Whereupon, a break in the
proceedings was taken.)

MR. SMITH: This is Asher Smith. I'd
just like to add for the record that counsel for
PETA consulted with chambers for Magistrate Judge

Lynch. The Court requested that we establish for

 

 

Veritext Legal Solutions

www.veritext.com 888-391-3376

 
to NM

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:20-cv-00612-PRW Document 1-5 Filed 06/29/20 Page 14 of 14

 

 

Page 51

the record what occurred. Mr. Lowe hung up and left
the deposition after slightly under an hour on the
record after I asked him about the training
undertaken by staff at his facility that cared for
the four lions taken from WIN.

We will not be closing the
deposition, and we will be filing a motion with the
Court to compel Mr. Lowe to complete this
deposition.

With that, we can go off the record
for the rest of the day.

(Off the record at 11:04 a.m.)

 

www.veritext.com

Veritext Legal Solutions

 

888-391-3376
